Name: Commission Regulation (EC) No 2941/95 of 20 December 1995 amending Regulation (EC) No 2763/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific (ACP) States
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic geography
 Date Published: nan

 No L 308/6 rENl Official Journal of the European Communities 21 . 12. 95 COMMISSION REGULATION (EC) No 2941/95 of 20 December 1995 amending Regulation (EC) No 2763/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific (ACP) States falling under CN code ex 0702 00 10 ; whereas, following the result of the GATT negotiations, in as much as the CN and Taric codes as well as the rate foreseen for the modifications in question will be applicable from 1 January 1996, it is appropriate to amend this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), as last amended by Regulation (EC) No 2484/94 (2), and in particular Article 27 thereof, Whereas, pursuant to Regulation (EC) No 2763/94 (3), as last amended by Regulation (EC) No 895/95 (4), the Commission opened Community tariff quotas for certain agricultural products for 1995 at reduced or 0 % rate, among others, for tomatoes in a fresh or refrigerated state, HAS ADOPTED THIS REGULATION : Article 1 The Table and Annex shown in Regulation (EC) No 2763/94 are hereby amended as follows : Order No CN code Taric subdivision Description Volume (t) Rate of duty (%) 09.1601 0702 00 15 * 19 Tomatoes, other than cherry tomatoes, 2 000 4,1 I fresh or refrigerated, from 15 November to 30 April of following year ¢ 29 4,1 + 1,8 ECU/100 kg/net * 39 4,1 + 3,6 ECU/100 kg/net * 49 4,1 + 5,4 l ECU/100 kg/net * 59 4,1 + 7,2 ECU/100 kg/net * 69 l 4,1 + 34,7 ^ l ECU/100 kg/net 0702 00 20 * 13 4,1 * 63 I I l * 17 4,1 + 2,3 \ * 67 I I ECU/100 kg/net * 23 I \ 4,1 + 4,7 I * 73 ECU/1 00 kg/net I * 27 III 4,1 + 7 * 77 ECU/100 kg/net I * 33 I I 4,1 + 9,4 I * 83 \ ECU/ 1 00 kg/net I * 37 \ I 4,1 + 34,7 * 87 ECU/100 kg/net (') OJ No L 84, 30. 3. 1990, p. 85. P) OJ No L 265, 15. 10. 1994, p. 3 . (3) OJ No L 294, 15. 11 . 1994, p. 6. (*) OJ No L 92, 25. 4. 1995, p. 10. 21 . 12. 95 EN Official Journal of the European Communities No L 308/7 Order No CM code Taric subdivision Description Volume (t) Rate of duty (%) 09.1601 0702 00 45 * 12 4,1 (cont 'd) * 32 l * 52 1 * 14 4,1 + 1,3 * 34 ECU/1 00 kg/net * 54 * 17 4,1 + 2,7 * 37 ECU/1 00 kg/net * 57 * 22 4,1 + 4 l * 42 ECU/100 kg/net * 62 * 24 4,1 + 5,4 *44 ECU/1 00 kg/net * 64 *27 4,1 + 34,7 * 47 ECU/1 00 kg/net * 67 l 0702 00 50 * 19 l 4,1 * 29 4,1 + 1,4 ECU/1 00 kg/net l * 39 4,1 + 2,9 ECU/100 kg/net *49 4,1 + 4,3 ECU/1 00 kg/net * 59 4,1 + 5,8 ECU/100 kg/net * 69 4,1 + 34,7 ECU/100 kg/net 09.1613 0702 00 15 0702 00 20 * 11 * 21 * 31 * 41 * 51 * 61 * 11 * 15 * 21 * 25 * 31 * 35 * 61 * 65 * 71 * 75 * 81 * 85 Cherry tomatoes, fresh or refrigerated, from 15 November to 30 April of following year o o No L 308/8 fENl Official Journal of the European Communities 21 . 12. 95 Order No CN code Tanc subdivision Description Volume (t) Rate of duty (%) 09.1613 (cont 'd) 0702 00 45 ' 11 * 13 * 16 * 21 * 23 * 26 * 31 * 33 * 36 *41 * 43 * 46 * 51 * 53 * 56 * 61 * 63 * 66 * 11 * 21 * 31 * 41 * 51 * 61 0702 00 50 (  ) The additional specific rate is applicable. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1995. For the Commission Mario MONTI Member of the Commission